DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30K, 30C, 30M and 30Y (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,204,565 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claim 1 of current patent application is broader than claim 1 of U.S. Patent No. 11,204,565 B2 by not disclosing “a seal member configured to prevent the developer from leaking outside the developing frame” (column 15, lines 5-6) and “wherein the seal member is fixed to the facing surface of the plate-shaped member, is arranged at the end portion of the plate-shaped member, is arranged side by side with the regulation member in the rotational axis direction, is in contact with an end surface of the regulation member, and is disposed between the plate-shaped member and the developing member in the direction intersecting with the rotational axis direction” (column 16, lines 1-8).
Claim 1 of current patent application discloses a color developing apparatus, a color image forming apparatus, and a color developer.  Claim 1 of U.S. Patent No. 11,204,565 B2 discloses only developing apparatus, image forming apparatus, and a developer without the word “color”.  Because color image forming apparatus, color developing apparatus, and color developers are so common in the electrophotographic art to produce color images, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include the “color” to the image forming apparatus/developing apparatus/developer of U.S. Patent No. 11,204,565 B2 to be able to form color images.
Claims 2-4 of current patent application are equivalent to claims 2-4 of U.S. Patent No. 11,204,565 B2.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (US Pat. Pub. No. US 2009/0274481 A1) discloses a developing apparatus comprising: a developing frame; a developing roller; a regulation blade including a support member and a blade member; and a seal member.
Toba (US Pat. Pub. No. US 2014/0064777 A1) discloses a developing apparatus comprising: a developing frame; a developing roller; a regulation blade including a support member and a blade member; a seal member; and the regulation blade being fixed to the support member by welding.
Ooyoshi (US Pat. Pub. No. US 2016/0259271 A1) discloses a developing apparatus comprising: a developing frame; a developing roller; a regulation blade including a support member and a blade member; and a seal member.
Mizukoshi et al. (US Pat. Pub. No. US 2017/0357189 A1) discloses a developing apparatus comprising: a developing frame; a developing roller; a regulation blade including a support member and a blade member; and a seal member.
Yada et al. (US Pat. Pub. No. US 2020/0285170 A1) discloses a developing apparatus comprising: a developing frame; a developing roller; a regulation blade including a support member and a blade member; a seal member; and the regulation blade being fixed to the support member by screwing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 11, 2022